              Case 2:20-cv-02042-KJD-NJK Document 8 Filed 12/02/20 Page 1 of 4



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       XIAO YE BAI,                                             Case No. 2:20-cv-02042-KJD-NJK
 6                                            Petitioner,
               v.                                                               ORDER
 7
         STATE OF NEVADA, et al.,
 8
                                          Respondents.
 9

10            Petitioner Xiao Ye Bai, a pro se Nevada prisoner, commenced this habeas action by filing
11   a Petition for Writ of Habeas Corpus (ECF No. 1-1). This habeas matter is before the Court for
12   consideration of Bai’s Motion for Appointment of Counsel (ECF No. ) as well as initial review
13   under the Rules Governing Section 2254 Cases. 1
14            Pursuant to Habeas Rule 4, the assigned judge must examine the habeas petition and order
15   a response unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.
16   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts to screen and dismiss
17   petitions that are patently frivolous, vague, conclusory, palpably incredible, false, or plagued by
18   procedural defects. Boyd v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998); Hendricks v.
19   Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting cases).
20            Bai challenges a conviction and sentence, pursuant to jury trial, imposed by the Eighth
21   Judicial District Court for Clark County (“state court”). State of Nevada v. Bai, Case No.
22   09C259754-2. 2     On March 13, 2013, the state court entered a judgment of conviction for
23   conspiracy to commit kidnapping, first-degree kidnapping, extortionate collection of a debt,
24
     1
25    All references to a “Habeas Rule” or the “Habeas Rules” in this order identify the Rules Governing Section
     2254 Cases in the United States District Courts.
26   2
      The Court takes judicial notice of the online docket records of the Eighth Judicial District Court and
27   Nevada appellate courts. The docket records may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.



                                                            1
             Case 2:20-cv-02042-KJD-NJK Document 8 Filed 12/02/20 Page 2 of 4



 1   extortion, conspiracy to commit murder, burglary while in possession of a deadly weapon, first-

 2   degree murder with the use of a deadly weapon, and two counts of attempted murder with the use

 3   of a deadly weapon. The Nevada Supreme Court affirmed Bai’s conviction. In December 2016,

 4   Bai filed a state petition for writ of habeas corpus. The state court denied post-conviction relief.

 5   Bai filed a post-conviction appeal. The Nevada Supreme Court affirmed the denial of relief in

 6   October 2020, and a remittitur issued the following month.

 7           On November 5, 2020, Bai initiated this federal habeas corpus proceeding pro se. The

 8   Court instructed him to resolve the filing fee, and he timely complied. (ECF Nos. 4, 5.) His

 9   petition alleges three claims for relief under the United States Constitution. Having conducted an

10   initial review, the Court will direct service of the petition and a response.

11           Turning to Bai’s motion for appointment of counsel, there is no constitutional right to

12   appointed counsel in a federal habeas corpus proceeding. Luna v. Kernan, 784 F.3d 640, 642 (9th

13   Cir. 2015) (citing Lawrence v. Florida, 549 U.S. 327, 336–37 (2007)). An indigent petitioner may

14   request appointed counsel to pursue that relief. 18 U.S.C. § 3006A(a)(2)(B). The decision to

15   appoint counsel is generally discretionary. Id. (authorizing appointed counsel “when the interests

16   of justice so require”). Id. § 3006A(a)(2). However, counsel must be appointed if the complexities

17   of the case are such that denial of counsel would amount to a denial of due process, and where the

18   petitioner is so uneducated that he is incapable of fairly presenting his claims. LaMere v. Risley,

19   827 F.2d 622, 626 (9th Cir. 1987); Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). When

20   a petitioner has a good understanding of the issues and the ability to present his contentions

21   forcefully and coherently, no attorney is legally required. LaMere, 827 F.2d at 626.

22           The petition in this case appears sufficiently clear in presenting the issues that Bai wishes

23   to raise, and the legal issues are not particularly complex. He has demonstrated sufficient ability

24   to write and articulate his claims, submitted numerous filings, and followed the Court’s

25   instructions to resolve the filing fee. The Court appreciates that it is difficult for pro se petitioners

26   to pursue their habeas claims and almost every pro se party would benefit from representation by

27   counsel. However, Bai has made no showing as to why denial of counsel would amount to a denial

28   of due process. As such, the motion is denied.


                                                        2
     Case 2:20-cv-02042-KJD-NJK Document 8 Filed 12/02/20 Page 3 of 4



 1   IT IS THEREFORE ORDERED:

 2   1. Petitioner Xiao Ye Bai’s Motion for Appointment of Counsel (ECF No. ) is DENIED.

 3   2. The Clerk of Court is directed to file the petition (ECF No. 1-1).

 4   3. The Clerk of Court is instructed to add Nevada Attorney General Aaron D. Ford as

 5      counsel for Respondents and electronically serve the Nevada Attorney General with a

 6      copy of the petition and this order.

 7   4. Respondents will have 60 days from the date the petition is electronically served to

 8      appear in this action and answer or otherwise respond to the petition.

 9   5. If Respondents file an answer to the petition, Bai may file a reply within 60 days from

10      the date the answer is filed and served. If Respondents file a motion to dismiss instead

11      of an answer, the parties will brief the motion in accordance with LR 7-2 and 7-3 of the

12      Local Rules of Practice.

13   6. Any procedural defenses Respondents raise in this case must be raised together in a

14      single consolidated motion to dismiss. Procedural defenses omitted from such motion

15      to dismiss may be subject to waiver. Respondents will not file a response in this case

16      that consolidates their procedural defenses, if any, with their response on the merits,

17      except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking

18      merit. If Respondents seek dismissal of unexhausted claims under § 2254(b)(2), they

19      must do so within the single motion to dismiss, not in the answer, and specifically direct

20      their argument to the standard for dismissal under § 2254(b)(2) as set forth in Cassett

21      v. Stewart, 406 F.3d 614, 623–24 (9th Cir. 2005). In short, no procedural defenses,

22      including exhaustion, will be included with the merits in an answer. All procedural

23      defenses, including exhaustion, instead must be raised by motion to dismiss.

24   7. In any answer filed on the merits, Respondents must specifically cite to and address the

25      applicable state court written decision and state court record materials, if any, regarding

26      each claim within the response as to that claim.

27   8. Respondents must file the state court exhibits relevant to their response to the petition,

28      in chronological order.


                                               3
     Case 2:20-cv-02042-KJD-NJK Document 8 Filed 12/02/20 Page 4 of 4



 1   9. All state court records and exhibits must be filed in accordance with LR IA 10-3 and

 2      LR IC 2-2 and include a separate index identifying each exhibit by number or letter.

 3      The index must be filed in CM/ECF’s document upload screen as the base document

 4      to receive the base docket number (e.g., ECF No. 10). Each exhibit must then be filed

 5      as “attachments” to the base document—the index—to receive a sequenced sub-docket

 6      number (e.g., Exhibit A (ECF No. 10-1), Exhibit B (ECF No. 10-2), Exhibit C (ECF

 7      No. 10-3), and so forth). If the exhibits will span more than one filing, the base

 8      document in each successive filing must be either a copy of the index or volume cover

 9      page. See LR IC 2-2(a)(3)(A).

10   10. Notwithstanding LR IC 2-2(g), paper copies of any electronically filed exhibits need

11      not be provided to chambers or to the staff attorney, unless later directed by the court.

12   DATED:
                   December 2, 2020
13

14                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                              4
